Title: Thomas Jefferson to Joseph Darmsdatt, 30 July 1813
From: Jefferson, Thomas
To: Darmsdatt, Joseph


          
            Dear Sir Monticello July 30. 1813.
            I am really very thankful to you for the patience with which you have waited for the paiment I should have made you. I am one of the unfortunate on whom the blockade came before I had sold a barrel of my flour. I am now authorising mr Gibson to sell it for 4.D. which after the expence of barrel grinding & transporting, neats me 2½ D. a barrel or 47. cents a bushel for my wheat.
			 in the mean time I am enabled from another resource now to direct paiment to be made you by mr Gibson as well of the former sum due,
			 as for the half dozen barrels of herrings you sent here lately, and
			 half a dozen barrels to Bedford to be sent now, if they were not sent when those to this place were forwarded. they are to be addressed to as usual to the care of Messrs Brown & Robertson Lynchburg. Accept the assurance of my great esteem & respect.
            Th:
                Jefferson
          
          
            P.S. I write accordingly to mr Gibson by this post.
          
         